Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is entered into this 26th day
of January, 2005, by and between Timothy Knight (“Executive”) and INVESTools
Inc. (the “Company”).

 

RECITALS

 

WHEREAS, contemporaneous with the execution of this Agreement, the Company,
Prophet Financial Systems, Inc. (“Prophet”) and Timothy Knight and certain other
named parties are entering into a certain Stock Purchase Agreement (the “SPA”);

 

WHEREAS, this Agreement is contemplated by Section 3.6(a)(iv) of the SPA;

 

WHEREAS, in conjunction with the transaction, the Company will be paying to the
shareholders of Prophet approximately $8,000,000 for all their Prophet stock
consisting of 100% of the outstanding stock of Prophet, therefore acquiring
Prophet’s business and its customer goodwill;

 

WHEREAS, as an executive and principal shareholder of Prophet, Executive has had
access to, and gained significant knowledge about, the Confidential Information,
as herein defined, relating to Prophet’s business, including trade secrets,
proprietary methods, processes, marketing information, pricing and customer
information;

 

WHEREAS, in the course of Executive’s employment with the Company, Executive
will have access to the Confidential Information, as herein defined, relating to
the business of the Company;

 

WHEREAS, the Company would not employ Executive but for Executive’s covenants
and promises contained in this Agreement; and

 

WHEREAS, Executive’s covenants and promises contained in this Agreement played a
major role in the Company’s valuation of the purchase price for the stock of
Prophet, Prophet’s business and customer goodwill, and the Company would not
have paid as much consideration for Prophet’s stock, its business and customer
goodwill, in the absence of Executive’s covenants and promises contained in this
Agreement.

 

NOW, THEREFORE, in consideration of the Company’s acquisition of Prophet’s
stock, Prophet’s business and its customer goodwill, as well as the other mutual
promises hereinafter contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                      Employment.  The Company agrees to
employ Executive and Executive hereby accepts such employment from the Company
upon the terms and conditions set forth in this

 

1

--------------------------------------------------------------------------------


 

Agreement for the period beginning upon Closing, as such term is defined in the
SPA, and continuing for a period of two years (unless otherwise terminated
earlier in accordance with Section 5 hereof) (“Initial Employment Period”). 
Upon the expiration of the Initial Employment Period, this Agreement shall be
automatically renewed for consecutive one-year periods unless either party
provides a notice of non-renewal for any reason at least 30 days prior to the
end of the Initial Employment Period or any additional one-year period (the
“Renewal Employment Period”) (the Initial Employment Period and any Renewal
Employment Periods shall be referred to collectively herein as the “Employment
Period”).

 


2.                                      NATURE OF DUTIES.   EXECUTIVE SHALL BE
EMPLOYED AS THE VICE PRESIDENT OF TECHNOLOGY.  AS SUCH, EXECUTIVE SHALL WORK
EXCLUSIVELY FOR THE COMPANY AND ITS WHOLLY OWNED SUBSIDIARIES AND SHALL HAVE ALL
OF THE CUSTOMARY POWERS AND DUTIES ASSOCIATED WITH THAT POSITION.  EXECUTIVE
SHALL REPORT TO THE CHIEF EXECUTIVE OFFICER OF THE COMPANY OR HIS DESIGNEE. 
EXECUTIVE SHALL ALSO BE SUBJECT TO THE COMPANY’S SUPERVISORY PROCEDURES AND
APPROVAL PRACTICES, AS ARE GENERALLY IN EFFECT FROM TIME-TO-TIME.

 

3.                                      Place of Performance.  Executive shall
perform his duties at or within a reasonable vicinity of Palo Alto, California,
except for required travel on the Company’s business.

 

4.                                      Compensation and Related Matters.

 

(a)                                  Base Salary.  During the first year of the
Employment Period, the Company shall pay Executive a base salary at an annual
rate of $180,000.00.  The Company shall pay Executive his base salary in
conformity with the Company’s salary payment practices generally applicable to
other similarly situated Company executives.  After the first year of the
Employment Period, the Company may, in its sole discretion, increase Executive’s
base salary from time to time during the remainder of the Employment Period.

 

(b)                                  Bonuses.  During the Employment Period,
Executive shall be eligible for a bonus, on an annual basis.  The amount of
bonus shall be targeted at up to 35% of Executive’s base salary, but the exact
amount of such bonus, if any, shall be determined within the sole discretion of
the Company.

 

(c)                                  Standard Benefits.  During the Employment
Period, Executive shall be entitled to participate in all employee benefit plans
and programs, including paid vacations, generally available to other similarly
situated Company executives, subject to the terms and conditions of the
applicable plans.

 

(d)                                  Expenses.  Executive shall be entitled to
receive prompt reimbursement for all reasonable and customary travel and
business expenses he incurs in connection with his employment hereunder. 
Executive must account for those expenses in accordance with the policies and
procedures established by the Company.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Stock Options.   The Company shall grant
Executive options to purchase 50,000 shares of the Company’s common stock at an
exercise price per share equal to the price per share as of the date of Closing,
as that term is defined in the SPA, subject to the terms and conditions of the
applicable stock option agreement and stock plan.

 


5.                                      TERMINATION.  THE COMPANY OR EXECUTIVE
MAY TERMINATE THIS AGREEMENT AND EXECUTIVE’S EMPLOYMENT AS PROVIDED BELOW:


 

a.                                       Termination by the Company for Cause. 
The Company shall have the right to immediately terminate Executive’s employment
at any time for any of the following reasons (each of which is referred to
herein as “Cause”) by giving Executive written notice of the effective date of
termination (which effective date may be the date of such notice):

 

(I)                                     ANY INTENTIONAL ACT BY EXECUTIVE OF
FRAUD OR DISHONESTY INCLUDING, BUT NOT LIMITED TO, STEALING OR FALSIFICATION OF
COMPANY RECORDS, WITH RESPECT TO ANY ASPECT OF THE COMPANY’S BUSINESS;

 

(II)                                  ANY INTENTIONAL FAILURE BY EXECUTIVE TO
FOLLOW THE LAWFUL INSTRUCTIONS OR DIRECTIONS FROM THE CHIEF EXECUTIVE OFFICER OF
THE COMPANY OR HIS DESIGNEE;

 

(III)                               FAILURE BY EXECUTIVE TO PERFORM IN ANY
MANNER UNDER THIS AGREEMENT AFTER BEING GIVEN NOTICE OF SUCH FAILURE BY THE
COMPANY, ALONG WITH AN EXPLANATION OF SUCH FAILURE OF PERFORMANCE;

 

(IV)                              MISAPPROPRIATION OF COMPANY FUNDS OR OF ANY
CORPORATE OPPORTUNITY;

 

(V)                                 CONVICTION OF EXECUTIVE OF A FELONY, OR OF A
CRIME THAT THE COMPANY, IN ITS SOLE DISCRETION, DETERMINES INVOLVES A SUBJECT
MATTER WHICH MAY REFLECT NEGATIVELY ON THE COMPANY’S REPUTATION OR BUSINESS (OR
A PLEA OF NOLO CONTENDERE THERETO);

 

(VI)                              GROSS, WILLFUL OR WANTON NEGLIGENCE,
MISCONDUCT, OR CONDUCT WHICH CONSTITUTES A BREACH OF ANY FIDUCIARY DUTY OR DUTY
OF LOYALTY OWED TO THE COMPANY BY EXECUTIVE;

 

(VII)                           ANY INTENTIONAL AND MATERIAL VIOLATION OF ANY
LAWFUL COMPANY POLICY, RULE, REGULATION OR DIRECTIVE;

 

(VIII)                        CONDUCT ON THE PART OF EXECUTIVE, EVEN IF NOT IN
CONNECTION WITH THE PERFORMANCE OF HIS DUTIES CONTEMPLATED UNDER THIS AGREEMENT,
THAT

 

3

--------------------------------------------------------------------------------


 

IS REASONABLY LIKELY TO RESULT IN SERIOUS PREJUDICE TO THE INTERESTS OF THE
COMPANY, AS DETERMINED BY THE COMPANY IN ITS REASONABLE DISCRETION, AND
EXECUTIVE FAILS TO CEASE SUCH CONDUCT IMMEDIATELY UPON RECEIPT OF NOTICE TO
CEASE SUCH CONDUCT;

 

(IX)                                ACCEPTANCE BY EXECUTIVE OF EMPLOYMENT WITH
ANOTHER EMPLOYER; OR

 

(X)                                   VIOLATION OF FEDERAL OR STATE SECURITIES
LAWS AS DETERMINED IN THE REASONABLE DISCRETION OF THE COMPANY.

 

If the Company terminates Executive’s employment for any of the reasons set
forth above, the Company shall have no further obligations to Executive
hereunder from and after the effective date of termination and shall have all
other rights and remedies available under this or any other agreement and at law
or in equity and Executive gets nothing else.

 

b.                                       Termination by the Company Without
Cause.  The Company shall have the right to terminate Executive without Cause
for any reason by providing 30 days’ written notice to Executive.  If the
Company terminates Executive without Cause by providing 30 days’ notice, the
Company shall pay Executive through the date of termination and, subject to the
limitations set forth below, the Company shall provide Executive with severance
payments equal to six months’ base salary (based on Executive’s annual salary on
the date of termination), less applicable taxes.  Such severance payments shall
be paid in bi-weekly installments (“Installment Severance Payments”) over the
six-month period following the date of termination (referred to herein as the
“Severance Period”) in accordance with the Company’s normal payroll practices
and schedule.  In the event Executive is in violation of Sections 6, 7, 8, 9 or
11, the Company shall be entitled to immediately cease the payment of the
Installment Severance Payments, the Company’s severance obligation shall
terminate and expire, and the Company shall have no further obligations
hereunder from and after the date of such  violation and shall have all other
rights and remedies available under this Agreement or any other agreement and at
law or in equity.

 

Additionally, for purposes of this Section 5(b), Executive’s Effective
Termination at any time shall be treated as a termination by the Company without
Cause and the Executive shall be entitled to the Severance Payments described
within this Section 5(b).  For purposes of this Agreement, the term “Effective
Termination” shall mean that any of the following are undertaken without
Executive’s express written consent: (i) the assignment to Executive of any
duties or responsibilities that results in a material diminution of Executive’s
position, authority, or scope of responsibilities; or (ii) a reduction in
Executive’s annual base salary, except to the extent the salary of all other
similarly situated executives of the Company, or successor thereof, are
similarly reduced.

 

4

--------------------------------------------------------------------------------


 

C.                                       VOLUNTARY TERMINATION BY EXECUTIVE.  IN
THE EVENT THAT EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS VOLUNTARILY TERMINATED
BY EXECUTIVE FOR ANY REASON OTHER THAN AN EFFECTIVE TERMINATION AS DESCRIBED IN
SECTION 5(B), THE COMPANY SHALL HAVE NO FURTHER OBLIGATIONS HEREUNDER FROM AND
AFTER THE DATE OF SUCH TERMINATION AND SHALL HAVE ALL OTHER RIGHTS AND REMEDIES
AVAILABLE UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT AND AT LAW OR IN EQUITY.

 

D.                                       TERMINATION UPON DEATH.  IN THE EVENT
THAT EXECUTIVE SHALL DIE DURING HIS EMPLOYMENT BY THE COMPANY, THE COMPANY SHALL
PAY TO EXECUTIVE’S ESTATE ANY COMPENSATION DUE THAT WOULD OTHERWISE HAVE BEEN
PAYABLE THROUGH THE DATE OF DEATH.

 

e.                                       Termination Upon Disability.  In the
event that Executive shall become disabled during his employment by the Company,
Executive’s employment hereunder shall terminate and the Company shall provide
Executive with severance payments equal to three months’ salary (based on
Executive’s monthly salary on the date of termination), less applicable taxes. 
Such severance payments shall be paid bi-weekly over a period of three months in
accordance with the Company’s normal payroll practices and schedule.   For
purposes of this Agreement, Executive shall become “disabled” if he shall
become, because of illness or incapacity, unable to perform the essential
functions of his job under this Agreement with or without reasonable
accommodation for a continuous period of 90 days during the Employment Period.

 

6.                                      Nondisclosure.  Executive acknowledges
that during his employment with Prophet and as a shareholder of Prophet, he
acquired substantial knowledge with respect to the operations of Prophet’s
business, including Confidential Information, as defined below.  In addition,
Executive acknowledges that during his employment with the Company, the Company
will provide to Executive, and Executive will acquire, Confidential Information,
as defined below.  During the term of this Agreement, Executive shall keep
secret and retain in strictest confidence, and shall not, without the prior
written consent of the Chief Executive Officer of the Company, furnish, make
available or disclose to any third party or use for the benefit of himself or
any third party, except in the furtherance of his job duties with the Company
except as may be required by law, regulation or legal process, any Confidential
Information.  Executive shall not, at any time after his employment with the
Company has ended (for whatever reason), use or divulge to any person or entity,
directly or indirectly, any Confidential Information, or use any Confidential
Information in subsequent employment of any nature except as may be required by
law, regulation or legal process.  As used in this Agreement, “Confidential
Information” shall mean any information relating to the business or affairs of
the Company and its affiliates and predecessors (including Prophet) including,
but not limited to, trade secrets, information relating to financial statements,
operations manuals, systems manuals, customer identities, customer profiles,
customer preferences, partner or investor identities, employees, suppliers,
project designs, project methods, advertising programs, advertising techniques,
target markets, servicing methods, equipment, programs, strategies and
information, market analyses, profit margins, pricing information, cost
structure, past, current or future marketing strategies, or any other
proprietary information used by the Company or its affiliates; provided however,
that

 

5

--------------------------------------------------------------------------------


 

Confidential Information shall not include any information which is in the
public domain or becomes known in the industry through no wrongful act on the
part of Executive.  Executive acknowledges that the Confidential Information is
vital, sensitive, confidential and proprietary to the Company and that he is
under a contractual and common law duty to not disclose the Confidential
Information to any third party at any time.  Executive acknowledges and agrees
that his non-disclosure obligation applies to all Confidential Information of
Prophet and the Company, no matter when he obtained knowledge of or access to
such Confidential Information.

 


7.                                     
NON-COMPETITION.                                                 IN
CONSIDERATION OF THE SUBSTANTIAL PURCHASE PRICE BEING PAID BY THE COMPANY FOR
PROPHET, PROPHET’S BUSINESS AND CUSTOMER GOODWILL, AND THE SUBSTANTIAL
CONSIDERATION BEING PAID TO EXECUTIVE FOR HIS SHARES OF COMMON STOCK, AND IN
ORDER TO PROTECT THE COMPANY’S LEGITIMATE BUSINESS INTERESTS IN ITS CONFIDENTIAL
INFORMATION (AS DEFINED HEREIN) (INCLUDING TRADE SECRETS) AND THE VALUE AND
GOODWILL OF THE COMPANY’S OR PROPHET’S BUSINESS, AND TO REDUCE THE LIKELIHOOD OF
IRREPARABLE DAMAGE WHICH WOULD OCCUR IN THE EVENT SUCH INFORMATION IS PROVIDED
TO OR USED BY A COMPETITOR OF THE COMPANY OR PROPHET, EXECUTIVE AGREES FOR SO
LONG AS HE IS AN EMPLOYEE OF THE COMPANY OR AN AFFILIATE THEREOF, AND FOR AN
ADDITIONAL PERIOD THEREAFTER UNTIL THE LATER OF  TWO YEARS FROM THE CLOSING OF
THE SPA OR ONE YEAR FROM THE END OF THE EMPLOYMENT PERIOD (THE “NONCOMPETITION
TERM”), NOT TO, DIRECTLY OR INDIRECTLY, EITHER THROUGH ANY FORM OF OWNERSHIP OR
AS AN INDIVIDUAL, DIRECTOR, OFFICER, PRINCIPAL, AGENT, EMPLOYEE, EMPLOYER,
ADVISER, CONSULTANT, SHAREHOLDER (OTHER THAN PASSIVE INVESTMENTS IN PUBLIC
COMPANIES BY EXECUTIVE RESULTING IN LESS THAN 2% OWNERSHIP OF EACH SUCH
COMPANY), PARTNER, OR IN ANY OTHER INDIVIDUAL OR REPRESENTATIVE CAPACITY
WHATSOEVER, EITHER FOR HIS OWN BENEFIT OR FOR THE BENEFIT OF ANY PERSON OR
ENTITY, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY (WHICH CONSENT MAY BE
WITHHELD IN ITS REASONABLE DISCRETION), ENGAGE IN ANY MANNER IN THE BUSINESS, AS
DEFINED BELOW, IN THE UNITED STATES OF AMERICA OR ANY OTHER LOCATION WHERE
EITHER THE COMPANY OR PROPHET HAS CONDUCTED OR CURRENTLY IS CONDUCTING BUSINESS
AS OF THE DATE OF THIS AGREEMENT OR CONDUCTS BUSINESS DURING THE EMPLOYMENT
PERIOD OR THE NONCOMPETITION TERM.  FOR PURPOSES OF THIS AGREEMENT, “BUSINESS”
MEANS (I) ONLINE INVESTOR ANALYTICAL TOOLS AND (II) INVESTOR EDUCATION
INDUSTRIES (WHETHER OR NOT ONLINE).  ANY SUCH ACTS DURING THE EMPLOYMENT PERIOD
AND/OR THE NONCOMPETITION TERM SHALL BE CONSIDERED BREACHES AND VIOLATIONS OF
THIS AGREEMENT.


 


EXECUTIVE HEREBY ACKNOWLEDGES THAT THE GEOGRAPHIC BOUNDARIES, SCOPE OF
PROHIBITED ACTIVITIES AND THE TIME DURATION OF THE PROVISIONS OF THIS SECTION 7
ARE REASONABLE AND ARE NO BROADER THAN ARE NECESSARY TO PROTECT THE LEGITIMATE
BUSINESS INTERESTS OF THE COMPANY, INCLUDING PROTECTING THE VALUE AND GOODWILL
OF THE COMPANY IN ACQUIRING THE STOCK OF PROPHET, PROPHET’S BUSINESS AND
CUSTOMER GOODWILL.  EXECUTIVE FURTHER ACKNOWLEDGES THAT THE COMPANY WOULD NOT
HAVE ENTERED INTO THE SPA, PAY THE SUBSTANTIAL CONSIDERATION FOR THE CAPITAL
STOCK OF PROPHET, ITS BUSINESS AND CUSTOMER GOODWILL, OR PAY TO EXECUTIVE THE
SUBSTANTIAL CONSIDERATION FOR HIS SHARES OF COMMON STOCK, BUT FOR HIS COVENANTS
OR PROMISES CONTAINED IN THIS SECTION 7.


 


IT IS THE DESIRE AND INTENT OF THE PARTIES THAT THE PROVISIONS OF THIS SECTION 7
SHALL BE ENFORCED TO THE FULLEST EXTENT PERMISSIBLE UNDER THE LAWS AND PUBLIC
POLICIES APPLIED IN EACH JURISDICTION IN WHICH ENFORCEMENT IS SOUGHT. 
ACCORDINGLY, ALTHOUGH EXECUTIVE AGREES THAT THE RESTRICTIONS CONTAINED IN THIS
SECTION 7 ARE REASONABLE FOR THE PURPOSES OF PRESERVING THE BUSINESS

 

6

--------------------------------------------------------------------------------


 


OF THE COMPANY AND ITS PROPRIETARY RIGHTS, IF ANY PARTICULAR PROVISION OF THIS
SECTION 7 SHALL BE ADJUDICATED TO BE INVALID OR UNENFORCEABLE, SUCH PROVISION
SHALL BE DEEMED AMENDED TO DELETE THEREFROM THE PORTION THUS ADJUDICATED TO BE
INVALID OR UNENFORCEABLE, SUCH DELETION TO APPLY ONLY WITH RESPECT TO THE
OPERATION OF SUCH PROVISION IN THE PARTICULAR JURISDICTION IN WHICH SUCH
ADJUDICATION IS MADE.  NOTWITHSTANDING THE PRECEDING SENTENCE, IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT, ALTHOUGH EXECUTIVE AGREES THAT THE RESTRICTIONS
CONTAINED IN THIS SECTION 7 ARE REASONABLE, IF A FINAL DETERMINATION IS MADE BY
A COURT OF COMPETENT JURISDICTION OR PURSUANT TO AN ARBITRATION THAT THE SCOPE,
TIME OR TERRITORY OR ANY OTHER RESTRICTION CONTAINED IN THIS SECTION 7 IS
UNENFORCEABLE AGAINST HIM, THE PROVISIONS OF THIS SECTION 7 SHALL BE DEEMED
REFORMED TO APPLY AS TO SUCH MAXIMUM SCOPE, TIME AND TERRITORY AND TO SUCH
MAXIMUM EXTENT AS SUCH COURT OR ARBITRATION MAY FINALLY DETERMINE TO BE
ENFORCEABLE.

 


EXECUTIVE ACKNOWLEDGES THAT DAMAGES AT LAW WOULD BE AN INADEQUATE REMEDY FOR THE
BREACH OR THREATENED BREACH BY EXECUTIVE OF ANY PROVISION OF THIS SECTION 7, AND
AGREES IN THE EVENT OF SUCH BREACH OR THREATENED BREACH THAT THE COMPANY MAY
OBTAIN TEMPORARY AND PERMANENT INJUNCTIVE RELIEF (ANY REQUIREMENTS FOR POSTING
OF BOND FOR INJUNCTION ARE HEREBY EXPRESSLY WAIVED) RESTRAINING EXECUTIVE FROM
SUCH BREACH, AND, TO THE EXTENT PERMISSIBLE UNDER APPLICABLE STATUTES AND RULES
OF PROCEDURE, A TEMPORARY INJUNCTION MAY BE GRANTED IMMEDIATELY UPON THE
COMMENCEMENT OF ANY SUCH SUIT.  NOTHING CONTAINED IN THIS AGREEMENT SHALL BE
CONSTRUED AS PROHIBITING THE COMPANY FROM PURSUING OTHER REMEDIES AVAILABLE AT
LAW OR IN EQUITY FOR SUCH BREACH OR THREATENED BREACH OF THIS SECTION 7.


 

8.                                      Non-Interference or Solicitation. 
Timothy Knight agrees that during his employment with the Company and for an
additional period of two years from the end of the Employment Period that
neither he nor any individual, partner(s), limited partnership, corporation or
other entity or business with which he is in any way affiliated, including
without limitation, any partner, limited partner, director, officer, shareholder
or employee of any such entity or business, will request, induce or attempt to
influence, directly or indirectly, any employee of the Company to terminate
their employment with the Company or Prophet.  Timothy Knight further agrees
that during the period beginning with the commencement of his employment with
the Company and ending two years from the end of the Employment Period, he shall
not, directly or indirectly, as an individual, employee, agent, consultant,
owner, director, partner or in any other individual or representative capacity
of any other person, entity or business, solicit or encourage any present or
future customer or client of the Company or Prophet to terminate, limit or
otherwise adversely alter his, her or its relationship with the Company or seek
to provide goods and services related to the Business to any present or future
clients or customers of the Company or Prophet.

 


9.                                      WORK PRODUCT.  FOR PURPOSES OF THIS
SECTION 9, “WORK PRODUCT” SHALL MEAN ALL INTELLECTUAL PROPERTY RIGHTS, INCLUDING
ALL TRADE SECRETS, U.S. AND INTERNATIONAL COPYRIGHTS, TRADEMARKS, TRADE NAMES,
PATENTABLE INVENTIONS, DISCOVERIES AND OTHER INTELLECTUAL PROPERTY RIGHTS IN ANY
WORK PRODUCT THAT IS CREATED IN CONNECTION WITH EXECUTIVE’S WORK FOR THE COMPANY
OR USING THE COMPANY’S MATERIALS.  IN ADDITION, ALL RIGHTS IN ANY PREEXISTING
WORK PRODUCT PROVIDED

 

7

--------------------------------------------------------------------------------


 


TO THE COMPANY DURING EXECUTIVE’S EMPLOYMENT SHALL AUTOMATICALLY BECOME PART OF
THE WORK PRODUCT HEREUNDER, WHETHER OR NOT IT ARISES SPECIFICALLY OUT OF
EXECUTIVE’S WORK.  FOR PURPOSES OF THIS AGREEMENT, “WORK” SHALL MEAN (1) ANY
DIRECT ASSIGNMENTS AND REQUIRED PERFORMANCE BY OR FOR THE COMPANY, AND (2) ANY
OTHER PRODUCTIVE OUTPUT THAT RELATES TO THE BUSINESS OF THE COMPANY AND IS
PRODUCED DURING EXECUTIVE’S EMPLOYMENT BY THE COMPANY.  FOR THIS PURPOSE, WORK
MAY BE CONSIDERED PRESENT EVEN AFTER NORMAL WORKING HOURS, AWAY FROM THE
COMPANY’S PREMISES, ON AN UNSUPERVISED BASIS, ALONE OR WITH OTHERS IF IT RELATES
TO THE BUSINESS.  UNLESS OTHERWISE APPROVED IN WRITING BY THE CHIEF EXECUTIVE
OFFICER OR THE BOARD OF DIRECTORS OF THE COMPANY, THIS AGREEMENT SHALL APPLY TO
ALL WORK PRODUCT CREATED IN CONNECTION WITH ALL WORK CONDUCTED BEFORE OR AFTER
THE DATE OF THIS AGREEMENT.

 

The Company shall own all rights in the Work Product.  To this end, all Work
Product shall be considered work made for hire for the Company.  If any of the
Work Product may not, by operation of law or agreement, be considered Work made
by Executive for hire for the Company (or if ownership of all rights therein do
not otherwise vest exclusively in the Company immediately), Executive agrees to
assign, and upon creation thereof does hereby automatically assign, without
further consideration, the ownership thereof to the Company.  Executive hereby
irrevocably relinquishes for the benefit of the Company and its assigns any
moral rights in the Work Product recognized by applicable law.  The Company
shall have the right to obtain and hold, in whatever name or capacity it
selects, copyrights, registrations, and any other protection available in the
Work Product.

 

Executive agrees to perform upon the request of the Company, during or after
Executive’s Work or employment with the Company, such further standalone acts as
may be necessary or desirable to transfer, perfect, and defend the Company’s
ownership of the Work Product, including by (1) executing, acknowledging, and
delivering any requested affidavits and documents of assignment and conveyance,
(2) obtaining and/or aiding in the enforcement of copyrights, trade secrets, and
(if applicable) patents with respect to the Work Product in any countries, and
(3) providing testimony in connection with any proceeding affecting the rights
of the Company in any Work Product.  However, in the event that completing the
acts described above in this third paragraph of Section 9 exceeds a “Reasonable
Period” of time, the Company shall pay the Executive, $200 per hour for such
post-termination work by him which exceeds this Reasonable Period. For purposes
of this Agreement, Reasonable Period shall be defined as any amount of work
completed by the Executive which exceeds 30 hours in the aggregate,
post-termination.

 


10.                               NO EXCLUSIONS.  EXECUTIVE HEREBY REPRESENTS
THAT EXECUTIVE HAS NOT HERETOFORE CREATED ANY WORK PRODUCT OR PREPARED ANY WORK
WHICH IS THE SUBJECT OF ANY WORK PRODUCT THAT EXECUTIVE WISHES TO EXCLUDE FROM
THE PROVISIONS OF SECTION 9 ABOVE.


 


11.                               RETURN OF DOCUMENTS.  EXECUTIVE AGREES THAT IF
EXECUTIVE’S RELATIONSHIP WITH THE COMPANY IS TERMINATED (FOR WHATEVER REASON),
EXECUTIVE SHALL NOT TAKE WITH EXECUTIVE, BUT WILL LEAVE WITH THE COMPANY, ALL
WORK PRODUCT, CONFIDENTIAL INFORMATION, RECORDS, FILES, MEMORANDA, REPORTS,
FINANCIAL INFORMATION, PRICE LISTS, CUSTOMER LISTS, SUPPLIER LISTS, DOCUMENTS
AND OTHER

 

8

--------------------------------------------------------------------------------


 


INFORMATION, IN WHATEVER FORM (INCLUDING ON COMPUTER DISK), AND ANY COPIES
THEREOF, OR IF SUCH ITEMS ARE NOT ON THE PREMISES OF THE COMPANY, EXECUTIVE
AGREES TO RETURN SUCH ITEMS IMMEDIATELY UPON EXECUTIVE’S TERMINATION OR AT THE
REQUEST OF THE COMPANY.  EXECUTIVE ACKNOWLEDGES THAT ALL SUCH ITEMS ARE AND
REMAIN THE PROPERTY OF THE COMPANY.


 


12.                               SEVERABILITY AND REFORMATION.  IF ANY
PROVISION OF THIS AGREEMENT IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE
UNDER ANY PRESENT OR FUTURE LAW, AND IF THE RIGHTS OR OBLIGATIONS OF EXECUTIVE
OR THE COMPANY UNDER THIS AGREEMENT WOULD NOT BE MATERIALLY AND ADVERSELY
AFFECTED THEREBY, SUCH PROVISION SHALL BE FULLY SEVERABLE, AND THIS AGREEMENT
SHALL BE CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL, INVALID OR UNENFORCEABLE
PROVISION HAD NEVER COMPRISED A PART THEREOF, THE REMAINING PROVISIONS OF THIS
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL NOT BE AFFECTED BY THE
ILLEGAL, INVALID OR UNENFORCEABLE PROVISION OR BY ITS SEVERANCE HEREFROM, AND IN
LIEU OF SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION, THERE SHALL BE ADDED
AUTOMATICALLY AS A PART OF THIS AGREEMENT A LEGAL, VALID AND ENFORCEABLE
PROVISION AS SIMILAR IN TERMS TO SUCH ILLEGAL, INVALID OR UNENFORCEABLE
PROVISION AS MAY BE POSSIBLE, AND THE COMPANY AND EXECUTIVE HEREBY REQUEST THE
COURT OR ARBITRATOR TO WHOM DISPUTES RELATING TO THIS AGREEMENT ARE SUBMITTED TO
REFORM THE OTHERWISE UNENFORCEABLE PROVISION IN ACCORDANCE WITH THIS SECTION 12.


 

13.                               Injunctive Relief.  Executive acknowledges
that the breach of any of the covenants contained herein, including, without
limitation, the confidentiality covenants contained in Section 6, the
non-competition covenants in Section 7 and the non-solicitation covenants in
Section 8, will give rise to injury to the Company and will deprive the Company
of the benefit of its purchase of Prophet’s stock, Prophet’s business and its
customer goodwill.  Accordingly, Executive agrees that the Company shall be
entitled to injunctive relief to prevent or cure breaches or threatened breaches
of the provisions of this Agreement and to enforce specific performance of the
terms and provisions hereof in any court of competent jurisdiction, in addition
to any other legal or equitable remedies which may be available.  Executive
further acknowledges and agrees that the enforcement of a remedy hereunder by
way of injunction shall not prevent Executive from earning a reasonable
livelihood.  Executive further acknowledges and agrees that the covenants
contained herein are necessary for the protection of the Company’s legitimate
business interests and are reasonable in scope and content.  Nothing herein
shall prevent the Company from pursuing a legal and/or equitable action against
Executive for any damages caused by his breach of this Agreement.  Furthermore,
nothing herein shall limit the remedies available to the Company for any breach
of the SPA.

 

14.                               HEADINGS.  THE HEADINGS USED IN THIS AGREEMENT
HAVE BEEN INSERTED FOR CONVENIENCE AND DO NOT CONSTITUTE MATTER TO BE CONSTRUED
OR INTERPRETED IN CONNECTION WITH THIS AGREEMENT.

 

15.                               GOVERNING LAW.  THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT GIVING EFFECT TO ANY PRINCIPLE OF CONFLICT OF LAWS THAT
WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

 

9

--------------------------------------------------------------------------------


 

16.                               SURVIVAL.  EXECUTIVE’S TERMINATION FROM
EMPLOYMENT AND/OR THE TERMINATION OF THIS AGREEMENT, FOR WHATEVER REASON, SHALL
NOT REDUCE OR TERMINATE EXECUTIVE’S COVENANTS AND AGREEMENTS SET FORTH HEREIN.

 

17.                               NOTICES.  ANY NOTICE NECESSARY UNDER THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE CONSIDERED DELIVERED THREE DAYS AFTER
MAILING IF SENT CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR WHEN RECEIVED, IF
SENT BY TELECOPY, PREPAID COURIER, EXPRESS MAIL OR PERSONAL DELIVERY TO THE
FOLLOWING ADDRESSES:

 

If to the Company:

 

INVESTools, Inc.

5959 Corporate Drive

Suite LL250

Houston, Texas 77036

Attention: Paul A. Helbling

Telecopy: (281) 588-9797

 

with a copy to:

 

Locke Liddell & Sapp LLP

3400 Chase Tower

600 Travis Street

Houston, Texas 77002

Attention: John Andrew Mouer

Telecopy:  (713) 229-2660

 

If to the Executive:

 

Timothy Knight

Prophet Financial Systems, Inc.

658 High Street

Palo Alto, CA  94301

Telecopy:  (650) 322-4184

 

with a copy to:

 

Latham & Watkins LLP

135 Commonwealth Drive

Menlo Park, CA 94025

Attention: Ora Fisher, Gregory Chin

Telecopy: (650) 463-2600

 

10

--------------------------------------------------------------------------------


 

18.                               ENTIRE AGREEMENT.  EXCEPT AS PROVIDED HEREIN,
THIS AGREEMENT, INCLUDING THE RECITALS AND INTRODUCTIONS, EMBODIES THE ENTIRE
AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT
MATTER CONTAINED HEREIN AND SUPERSEDES ALL PRIOR CONFLICTING OR INCONSISTENT
AGREEMENTS, CONSENTS AND UNDERSTANDINGS RELATING TO SUCH SUBJECT MATTER. 
EXECUTIVE ACKNOWLEDGES AND AGREES THAT THERE IS NO ORAL OR OTHER AGREEMENT
BETWEEN THE COMPANY AND EXECUTIVE WHICH HAS NOT BEEN INCORPORATED IN THIS
AGREEMENT.  THIS AGREEMENT MAY ONLY BE MODIFIED PURSUANT TO SECTION 22 AND
NOTHING HEREIN SHALL EFFECT THE PARTIES’ OBLIGATIONS UNDER THE SPA.

 

19.                               NO WAIVER.  THE FORBEARANCE OR FAILURE OF ONE
OF THE PARTIES HERETO TO INSIST UPON STRICT COMPLIANCE BY THE OTHER WITH ANY
PROVISIONS OF THIS AGREEMENT, WHETHER CONTINUING OR NOT, SHALL NOT BE CONSTRUED
AS A WAIVER OF ANY RIGHTS OR PRIVILEGES HEREUNDER.  NO WAIVER OF ANY RIGHT OR
PRIVILEGE OF A PARTY ARISING FROM ANY DEFAULT OR FAILURE HEREUNDER OF
PERFORMANCE BY THE OTHER SHALL AFFECT SUCH PARTY’S RIGHTS OR PRIVILEGES IN THE
EVENT OF A FURTHER DEFAULT OR FAILURE OF PERFORMANCE.

 

20.                               ASSIGNMENT.  NO APPROVAL SHALL BE REQUIRED FOR
THE COMPANY TO ASSIGN THIS AGREEMENT TO ANY AFFILIATE OR SUCCESSOR IN INTEREST
TO THE COMPANY’S BUSINESS.  EXECUTIVE SHALL NOT ASSIGN HIS OBLIGATIONS UNDER
THIS AGREEMENT.  ANY ASSIGNMENT MADE BY EITHER PARTY IN CONTRAVENTION OF THIS
SECTION 20 SHALL BE NULL AND VOID FOR ALL PURPOSES.

 

21.                               BINDING EFFECT.  THIS AGREEMENT SHALL BE
BINDING ON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE
PERMITTED SUCCESSORS AND ASSIGNS.

 

22.                               MODIFICATION.  THIS AGREEMENT MAY BE MODIFIED
ONLY BY A WRITTEN AGREEMENT SIGNED BY BOTH PARTIES.  ANY SUCH WRITTEN
MODIFICATION MAY ONLY BE SIGNED BY CHIEF EXECUTIVE OFFICER OF THE COMPANY.

 

23.                               Knowledge.  Executive acknowledges that he has
had the opportunity to read and review this Agreement and that he understands
all of the terms of this Agreement and its importance.  Executive further
acknowledges that the Company would not enter into the SPA, pay the substantial
consideration for Prophet’s stock, or provide him with the resulting benefit of
such payment without this Agreement.  Executive recognizes and agrees that the
enforcement of this Agreement is necessary and essential to ensure the
preservation, continuity and value of the Company’s business, including its
stock and customer goodwill, and Prophet’s and the Company’s Confidential
Information.  Executive also recognizes and agrees that the enforcement of this
Agreement is necessary to allow the Company to realize and derive all of the
benefits, rights, and expectations of conducting such business and owning and
protecting the Company’s business, including its stock and customer goodwill, as
well as its Confidential Information.  Executive acknowledges that the Company
encourages Executive to consider consulting with an attorney prior to execution
of this Agreement by Executive.

 

11

--------------------------------------------------------------------------------


 


24.                               COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL
INSTRUMENT, AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

TIMOTHY KNIGHT

 

 

 

 

 

/s/ Timothy Knight

 

 

 

 

 

 

INVESTOOLS INC.

 

 

 

 

 

/s/ Lee K. Barba

 

 

Lee K. Barba

 

Chief Executive Officer

 

13

--------------------------------------------------------------------------------

 